Case 2:19-cv-07194-DRH-AKT Document 21 Filed 04/09/20 Page 1 of 4 PageID #: 51



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
CARLOS AMAYA,

                                   Plaintiff,                    INITIAL CASE MANAGEMENT
                                                                   AND SCHEDULING ORDER
                  - against -
                                                                     CV 19-7194 (DRH) (AKT)
ERNESTO DECENA and ERNIE’S AUTO
DETAILING, INC.,

                                    Defendants.
-------------------------------------------------------------X

A. KATHLEEN TOMLINSON, U.S. Magistrate Judge:

I.        DEADLINES AND COURT APPEARANCES

          Deadline for completion of initial disclosures
          required by Rule 26(a):                                Completed

          Requests for production of documents
          must be served by:                                     May 13, 20201

          Responses to first request for production of
          documents due by:                                      June 26, 2020

          Deadline to initiate the process for joinder of
          additional parties and/or amendment of
          pleadings:                                             Held in abeyance

          Telephone Conference:                                  TBD2




1
     Interrogatories are stayed pending the outcome of the anticipated motion to dismiss.
2
  Within three days of Judge Hurley’s decision on the anticipated motion to dismiss, Counsel are
directed to contact Chambers (631-712-5760) to set up a telephone conference if the motion is
denied in whole or in part.
Case 2:19-cv-07194-DRH-AKT Document 21 Filed 04/09/20 Page 2 of 4 PageID #: 52



II.    DISCOVERY IN GENERAL

         a.     Stays of discovery. Discovery is not automatically stayed by the pendency of a
dispositive motion, settlement discussions between the parties, or a referral to mediation. A
party seeking a stay of discovery must seek a court order and must show good cause why such
relief should be granted.

        b.      Written discovery. Unless otherwise ordered by the Court, responses to any
request for written discovery pursuant to Rules 33, 34, and 36 of the Federal Rules of Civil
Procedure is due, within the discretion of this Court, no later than 6 weeks after service of the
request. All such requests and responses must conform to Local Civil Rules 26.3 (uniform
definitions in discovery requests) and 26.4 (cooperation among counsel in discovery).

        c.     Depositions. Pursuant to Local Civil Rule 26.4, counsel are expected to
cooperate with each other, consistent with the legitimate interests of their clients, in scheduling
depositions. If counsel cannot agree on a schedule for a given deposition, the deponent must
appear at the date, time, and place set forth in a notice properly served pursuant to Federal Rule
of Civil Procedure 30 unless excused by the party who served the notice or by the Court.

        d.     Expert discovery. Scheduling of expert discovery will take place during the
Discovery Status Conference. Any party intending to use an expert in its case in chief must be
prepared to confirm that fact at the Discovery Status Conference. Counsel are free to propose an
expert discovery schedule in the “Discovery Status Report” (see Section III below), subject to the
review and approval of the Court.

        e.     Compliance with deadlines. To be timely, a request for written discovery,
deposition notice, or subpoena must be served in sufficient time for compliance to occur before
the relevant deadline pursuant to the Federal Rules and the Local Rules of the Eastern District of
New York. The Court will generally decline to enforce an untimely request, notice, or subpoena.

       f.      Discovery disputes.

                i.     While parties must attempt in good faith to resolve discovery disputes in
good faith before seeking judicial intervention, they must also ensure that any unresolved dispute
is brought to the Court’s attention in sufficient time for the dispute to be resolved and discovery
to be completed according to the deadlines in this schedule.

               ii.     A motion to resolve a discovery dispute must be litigated pursuant to
Local Civil Rules 37.3 and in accordance with my Individual Rules, which can be found at
http://www.nyed.uscourts.gov/pub/rules/AKT-MLR.pdf. Motions that do not comply with all
such requirements may not be accepted. Failure to submit a timely opposition in compliance
with applicable rules may result in a motion being granted as unopposed.



                                                  2
Case 2:19-cv-07194-DRH-AKT Document 21 Filed 04/09/20 Page 3 of 4 PageID #: 53



III.   DISCOVERY STATUS CONFERENCE

        Three business days before the scheduled date for the Discovery Status Conference
set forth above, the parties are directed to file a Discovery Status Report setting forth the
following information: (1) confirming that all paper production has been completed and that any
objections to each other’s productions have been resolved (and if not, state why not); (2)
confirming that each party’s interrogatory responses have been certified by the client as to their
accuracy and completeness and that any objections to each other’s interrogatory responses have
been resolved (and if not, state why); (3) stating whether there are any outstanding discovery
disputes; if so, each attorney must set forth the legal support for the position being taken on
behalf of the client (i.e., provide the case citations for any cases relied upon to support the
argument being made on behalf of the client and further state the proposition from that case
which counsel asserts supports his/her argument); and (4) confirming that counsel have conferred
with each other and reached an agreement concerning whom they wish to depose in the case,
including both party and non-party witnesses and providing an the date on which the last
deposition is scheduled to be taken. Once these four items have been addressed in the report, the
parties are to confirm whether discovery is proceeding on schedule. NOTE: Any status report
that does not specifically and individually address the four categories noted above will be
returned to the parties as non-compliant.

IV.    MODIFICATIONS TO THE SCHEDULE

       a.      While the parties are encouraged to cooperate with each other in conducting
discovery, they may not agree among themselves to any extensions that will render them unable
to meet any deadline set forth above. The deadlines in this order will be enforced, and will be
modified only upon a timely showing of good cause.

       b.      A request for an extension of any deadline submitted less than 30 days before that
deadline will be considered untimely and may not be granted absent extraordinary circumstances.

       c.      A request for modification of any deadline in this scheduling order must be in
writing, and submitted in accordance with my Individual Practice Rules.

V.     ELECTRONIC FILING AND CONTACT INFORMATION:

        All filings must be submitted electronically pursuant to Administrative Order 2004-08.
The lead attorney for each party must be registered with the Court’s ECF system and must file a
notice of appearance in this action so that he or she will be personally notified of all filings. The
parties are under a continuing obligation to keep the Court apprised of any changes in their
contact information, including mailing addresses, e-mail addresses, and daytime telephone
numbers.




                                                  3
Case 2:19-cv-07194-DRH-AKT Document 21 Filed 04/09/20 Page 4 of 4 PageID #: 54



                                          SO ORDERED:

Dated: Central Islip, New York
       April 9, 2020



                                          /s/ A. Kathleen Tomlinson
                                          A. KATHLEEN TOMLINSON
                                          United States Magistrate Judge




                                      4
